Title: From Alexander Hamilton to Oliver Wolcott, Junior, 22 November 1796
From: Hamilton, Alexander
To: Wolcott, Oliver, Jr.



[New York] Nov 22. 1796
Dr. Sir

I thank you for your Note sending me Adet’s letter. The present is in my opinion as critical a situation as our Government has been in—requiring all its prudence all its wisdom all its moderation, all its firmness.
Though the thing is now passed, I do not think it useless to say to you that I was not well pleased with the Secretary of State’s answer to Adets note communicating the order respecting neutral Vessels. There was something of hardness & epigrammatic sharpness in it—neither did I think the position true that France had no right to inquire respecting the affair of seamen. I am of opinion that whenever a neutral power suffers liberties to be taken with it by a belligerent one which turns to the detriment of the other belligerent party, as the acquiring strength by impressing our seamen, there is a good ground of inquiry demanding candid explanation.
My opinion is that our communications should be calm reasoning and serious, shewing steady resolution more than feeling having force in the idea rather than in the expression.
I am very anxious that our Government should do right on the present occasion.
My ideas are these—
As Adet has declared his functions suspended, the reply ought not to be to him but through Mr. Pinckney to the Directory.
It ought to contain a review of our conduct from the beginning—noticing our first & full acknowlegement of the Republic & the danger we run by it—also the danger we incurred by other large interpretations of the Treaty in favour of France adverting to the sale of prizes.
It should meet all the suggestions of the Minister correct his misstatements of Facts & meet argumentatively his principles. Where arguments already used are repeated, it ought to be in new language or by quotations in the body of the Reply not by referrence to other communications annexed or otherwise which embarrass the reading & attention.
It should review calmly the conduct of France & her Agents pointing out fully & clearly the violations of our rights & the spirit which was manifested—but in terms the most cautious & inoffensive.

It should advert to the policy of moderation towards the enemies of France which our situation & that of France, especially as to maritime power imposed upon us. It should briefly recapitulate the means of obtaining redress from G Britain employed by our Goverment & the effects they have produced.
It should explain why the Goverment could not safely adopt more expeditious modes why the Executive could not controul the judiciary & should shew that in effect the opposite Party as well as France suffered the inconven[ien]cies of Delay.
It should make prominent the consequences upon the peace & friendship of Governments if all accidental infractions from situation, from the negligences &c of particular officers are to be imputed with severity to the Government itself & should apply the remark to the case of the injuries we have suffered in different ways from the Officers & Agents of France.
It should make prominent two ideas, the situation in which we were with Great Britain prior to the last Treaty—so as to shew that by the laws of Nations as admitted to us & declared to France & the world prior to that Treaty, all the things complained of as resulting from that Treaty previously existed & it should dwell on the exception in that Treaty of prior Treaties.
It should point out strongly the idea that the inconvenience at particular junctions of particular stipulations is no reason for one party superseding them; but should intimate that the President is willing to review the relations between the two Country and by a new Treaty if the same shall be approved by the Senate to readjust the terms of those relations.
The article in the Treaty with France respecting an admission of the same privileges which are granted to other powers should be examined. This plainly means where there is any concession of a positive privilege which the U States were free to refuse, not where there is a mere recognition of the principles of the laws of Nations.
It should be made prominent, that the U States have always wished & still wish to cultivate the most amicable relations & are still disposed to evince this disposition by every method in their power. That in what they have said they mean only to shew that they have acted with sincerity & good faith & have rather received than given cause to complain. That they have been disposed to make a candid construction of circumstances which might seem inconsistent with a friendly conduct in France & claim a similar candour in the estimate of their situation & conduct.

There should be an animadversion upon the unfitness of looking beyond the Government to the Citizens.
And there should be these ideas properly couched that the UStates cannot admit that a just cause of resentment has been given that they appeal from the misapprehension which dictated this sentiment to the justice and mag[na]nimity of France for a retraction for it and for meeting them freely in the complete restoration of friendly intercourse; that France will not deliberately expect that they could make a sacrifice of self respect since she must be sensible that a Free People ought in every event to cherish it as a sacred duty & to encounter with firmness every danger & calamity which an attempt to make them forget it or degrade them from their Independent character may involve.
This would be the general complexion of the reply which I would give. The manner should be extremely caution smooth, even friendly, but yet solemn & dignified.
Yrs.

A H


The alliance in its future operation must be against our Interest. A door to escape from it is opened. Though we ought to maintain with good faith our engagements—if the conduct of the other party releases us, we should not refuse the release, so far as we may accept without compromitting our peace. This idea is very important.

O Wolcott Esq

